Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1, 2, 6, 8, 11, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doshi et al. (US 2019/0042457, hereinafter Doshi).

Regarding claim 1, Doshi discloses 
A computer system that reactively scales resources for memory-intensive applications (paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is and that automatically adapts to workload changes having no pre-specified thresholds (paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size), said computer system comprising:
one or more processors (Fig. 11); and
one or more computer-readable hardware storage devices having stored thereon computer- executable instructions that are executable by the one or more processors to cause the computer system to at least (Fig. 12):
generate a miss ratio curve (MRC) of an application based on application runtime
statistics that are extracted from the application (paragraph [0032]: manager 122 determines the working set size of a workload, and in turn, uses the determined work set size to determine the size of a cache partition to be created and allocated for the efficient execution of the workload; paragraph [0045]: An example resulting cache miss rate curve/graph, according to various embodiments, is illustrated in FIG. 8; paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is also ; 
model the application’s MRC as a hyperbola (paragraph [0032]: manager 122 determines the working set size of a workload, and in turn, uses the determined work set size to determine the size of a cache partition to be created and allocated for the efficient execution of the workload; paragraph [0045]: An example resulting cache miss rate curve/graph, according to various embodiments, is illustrated in FIG. 8; paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is also configured to determine the working set size of a particular workload having a particular combination of one or more applications, threads, or programs 1014, to enable an appropriate size cache partition 1003a be created and allocated to the execution of the workload on target system 1000);
identify an area on the hyperbola where the MRC is determined to satisfy a flatten threshold (paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size);
establish a resource allocation threshold based on the identified area on the
hyperbola, the resource allocation threshold indicating how many resources are to be
provisioned for the application (paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size; paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is also configured to determine the working set size of a particular workload having a particular combination of one or more applications, threads, or programs 1014, to enable an appropriate size cache partition 1003a be created and allocated to the execution of the workload on target system 1000); and
scale the resources that are to be provisioned for the application using a resource (paragraph [0046]: Where possible, cache manager 122 creates a cache partition corresponding to the determined working set size, and allocate the cache partition for use to execute the workload; paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is also configured to determine the working set size of a particular workload having a particular combination of one or more applications, threads, or programs 1014, to enable .
Regarding claim 11 referring to claim 1, Doshi discloses A method for reactively scaling resources for memory-intensive applications and for automatically adapting to workload changes with no pre-specified thresholds, said method comprising: ... (See the rejection for claim 1).
Regarding claim 19 referring to claim 1, Doshi discloses One or more hardware storage devices having stored thereon computer-executable instructions that are executable by one or more processors of a computer system to cause the computer system to reactively scale resources for memory-intensive applications and to automatically adapt to workload changes with no pre-specified thresholds by causing the computer system to at least: ... (See the rejection for claim 1).

Regarding claim 2, Doshi discloses 
wherein generating the MRC of the application is performed during runtime of the application and is performed by capturing memory references from a memory slice of the application (paragraph [0045]: Cache miss rate profiler 206 determines the projected cache miss rates for various cache sizes by determining the various ratios (dy/dx) 702 of change in the amount of average memory footprint to the amount of change of trace window size for various average memory footprints. An example resulting cache miss rate curve/graph, according to various embodiments, is illustrated in FIG. 8) while the application executes (paragraph [0046]: Where 

Regarding claim 6, Doshi discloses 
wherein scaling how much memory is allocated to the application is performed by refraining from requiring prior knowledge of an expected workload of the application (paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size; paragraph [0064]: Working set size analyzer 1058 is configured to determine the working set size of applications, thread, programs 1014, to enable an appropriate size cache 1003 be provided to target system 1000 to execute application, threads or programs 1014. In some embodiments, working set size analyzer 1058 is also configured to determine the working set size of a particular workload having a particular combination of one or more applications, threads, or programs 1014, to enable an 

Regarding claim 8, Doshi discloses 
wherein the MRC changes over time as patterns in a workload of the application change (paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size).

Regarding claim 17, Doshi discloses 
wherein the MRC changes over time as patterns in a workload of the application change (paragraph [0037]: event sampler 202 is configured to intermittently or periodically sample the memory access operations, such as load and store operations, of a workload of interest to collect the memory addresses associated with the memory locations accessed by the memory access operations, and generate a trace of the collected memory addresses; paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size).

Regarding claim 18, Doshi discloses 
wherein the MRC is recomputed periodically, and wherein the MRC is generated based on a sampling of a subset of spatially hashed memory references (paragraph [0022]: In one approach by Waldspurger et al, spatial sampling has been employed to address the large trace size issue; paragraph [0036]: event sampler 202, average memory footprint versus trace window size profiler 204 and cache miss rate profiler 206 cooperate with each other to enable the working set size of a workload to be determined, and in turn, a cache partition of appropriate size to be provided for the workload, based at least in part on the determined working set size; paragraph [0037]: event sampler 202 is configured to intermittently or periodically sample the memory access operations, such as load and store operations, of a workload of interest to collect the memory addresses associated with the memory locations accessed by the memory access operations, and generate a trace of the collected memory addresses; paragraph [0046]: On establishment of the cache miss rate curve/graph 800 of projected cache miss rates for various cache sizes, the knee 802 of the cache miss rate curve/graph 800 is considered the optimal working set size).

Regarding claim 20, Doshi discloses 
wherein runtime measurements are used to estimate an average amount of memory a request of the application requires (paragraph [0033]: cash manager 122 determines the cache miss rate profile by determining a profile of the average memory footprint for various trace window sizes of the workload; paragraph [0036]: cache manager 122 includes event sampler 202, average memory footprint versus trace window size profiler 204, and cache miss rate profiler 206 coupled to each other as shown. Together, event sampler 202, average memory footprint versus trace window size profiler 204 and cache miss rate profiler 206 cooperate with each other to enable .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 3, 4, 7, 9, 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US 2019/0042457, hereinafter Doshi) in view of Waldspurger et al. (US 2012/0117299, hereinafter Waldspurger).

Regarding claim 3, Doshi does not teach wherein capturing the memory references from the memory slice is performed using a virtual machine (VM). Waldspurger teaches wherein capturing the memory references from the memory slice is performed using a virtual machine (VM) (paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when 

Regarding claim 4, Doshi discloses wherein implementing the memory scaling policy includes: launching a newly provisioned virtual machine (VM) to satisfy a memory requirement of the application; and while the VM is being launched, use a cloud function (CF) as an interim resource to satisfy the memory requirement of the application until such time as the VM becomes ready. Waldspurger teaches wherein implementing the memory scaling policy includes: launching a newly provisioned virtual machine (VM) to satisfy a memory requirement of the application; and while the VM is being launched, use a cloud function (CF) as an interim resource to satisfy the memory requirement of the application until such time as the VM becomes ready (paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages. It should be recognized that the first access of any selected page will cause the page to be moved to the top of doubly-linked list 310 without any updates to count array 330. However, the addition of this new page to the top of doubly-linked list 310 will cause the chunk indices of pages positioned at the tail of a chunk to be incremented by one. The set of memory pages to be sampled may be statically determined or varied periodically as the VM is executing. The inventors have observed accurate construction of MRCs even when the number of pages in the sampled set is as low as 1024 for a VM that is 2 GB, representing less than 0.2% of the total number of pages; paragraph [0033]: MRCs for VMs running in host computer system 100 are constructed from the data stored in the LRU data structures maintained by the corresponding VMMs ... a cost/benefit analysis is carried out to identify the VM from which memory should be deallocated and the VM to which additional memory should be allocated). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Doshi by instantiating VM with selected pages and allocating and deallocating memory based on cost/benefit analysis as observing MRCs for the VM of Waldspurger. The motivation would have been to construct MRCs in a resource-efficient 

Regarding claim 7, Doshi does not teach wherein the application runtime statistics are extracted using a hypervisor, which collects memory traces. Waldspurger teaches wherein the application runtime statistics are extracted using a hypervisor, which collects memory traces (paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages; paragraph [0033]: MRCs for VMs running in host computer system 100 are constructed from the data stored in the LRU data structures maintained by the corresponding VMMs ... a cost/benefit analysis is carried out to identify the VM from which memory should be deallocated and the VM to which additional memory should be allocated). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Doshi by constructing MRCs for VMs from the data stored in the LRU data structures maintained by the corresponding VMMs and allocate or deallocate memory based on cost/benefit analysis). The motivation would have been to construct MRCs in a resource-efficient manner so that MRCs can be constructed and memory management decisions can be made while the applications are running Waldspurger (paragraph [0096]).

Regarding claim 9, Doshi does not teach wherein the resources include a virtual machine (VM). Waldspurger teaches wherein the resources include a virtual machine (VM) (paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages; paragraph [0033]: MRCs for VMs running in host computer system 100 are constructed from the data stored in the LRU data structures maintained by the corresponding VMMs ... a cost/benefit analysis is carried out to identify the VM from which memory should be deallocated and the VM to which additional memory should be allocated). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Doshi by constructing MRCs for VMs from the data stored in the LRU data structures maintained by the corresponding VMMs and allocate or deallocate memory based on cost/benefit analysis). The motivation would have been to construct MRCs in a resource-efficient manner so that MRCs can be constructed and memory management decisions can be made while the applications are running Waldspurger (paragraph [0096]).

Regarding claim 10, Doshi does not teach wherein scaling the resources that are to be provisioned for the application includes temporarily using a cloud function (CF) to temporarily absorb an increase in a workload of the application during an intervening time period in which a virtual machine (VM), which has been tasked with providing additional resources to the application, is coming online. Waldspurger teaches wherein scaling the resources that are to be provisioned for the application includes temporarily using a cloud function (CF) to temporarily absorb an increase in a workload of the application during an intervening time period in which a virtual machine (VM), which has been tasked with providing additional resources to the application, is coming online (Fig. 1, paragraph [0015]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0018]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages. It should be recognized that the first access of any selected page will cause the page to be moved to the top of doubly-linked list 310 without any updates to count array 330. However, the addition of this new page to the top of doubly-linked list 310 will cause the chunk indices of pages positioned at the tail of a chunk to be incremented by one. The set of memory 


Regarding claim 12, Doshi discloses wherein scaling the resources that are to be provisioned for the application includes: determining a new virtual machine (VM) is to be launched to increase total system memory in response to an increased workload of the application; initiate launching of the VM; and launch a determined number of cloud functions (CF) to temporarily absorb the increased workload while the VM is being launched, wherein the number of CFs that are launched provide an aggregate amount of memory equal to the VM. Waldspurger teaches wherein scaling the resources that are to be provisioned for the application includes: determining a new virtual machine (VM) is to be launched to increase total system memory in response to an increased workload of the application; initiate launching of the VM; and launch a determined number of cloud functions (CF) to temporarily absorb the increased workload while the VM is being launched, wherein the number of CFs that are launched provide an aggregate amount of memory equal to the VM (Fig. 1, paragraph [0015]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0018]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages. It should be recognized that the first access of any selected page will cause the page to be moved to the top of doubly-linked list 310 

Regarding claim 14, Doshi discloses wherein an application programming interface (API) is provided to communicate with the CFs, and wherein parameters of requests to the CFs are formatted in accordance with the API. Waldspurger teaches wherein an application programming interface (API) is provided to communicate with the CFs, and wherein parameters of requests to the CFs are formatted in accordance with the API (Fig. 1, paragraph [0015]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0018]: For each of VMs 122.sub.1-122.sub.N, hypervisor 118 manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 124.sub.1-124.sub.N) that includes emulated hardware such as at least one virtual hard drive 126.sub.1, at least one virtual NIC 128.sub.1, one or more virtual CPUs 130.sub.1 (only one of which is illustrated in FIG. 1) and RAM 132.sub.1 for VM 122.sub.1; paragraph [0023]: uniformly-distributed subset of "S" guest-physical pages is randomly selected by the VMM when the VM is instantiated. Upon selection of the pages, guest memory data structure 210 maintained by the VMM is updated to indicate that the selected pages are to be sampled by setting of bit 212 corresponding to the selected pages. It should be recognized that the first access of any selected page will cause the page to be moved to the top of doubly-linked list 310 without any updates to count array 330. However, the addition of this new page to the top of doubly-linked list 310 will cause the chunk indices of pages positioned at the tail of a chunk to be incremented by one. The set of memory pages to be sampled may be statically determined or varied periodically as the VM is executing. The inventors have observed accurate construction of MRCs even when the number of pages in the sampled set is as low as 1024 for a VM that is 2 GB, representing less than 0.2% of the .

Allowable Subject Matter
Claims 5, 13, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        8/11/2021